Citation Nr: 0820493	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes, left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative 
changes, right knee, currently evaluated as 10 percent 
disabling.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 1973 
and from June 1973 to November 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
and after the hearing and waived initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The veteran had perfected an appeal for the issue of 
entitlement to service connection for right ear hearing loss.  
In an April 2008 signed statement, the veteran withdrew his 
appeal as to this issue.  Thus, this issue is no longer on 
appeal and further discussion regarding it is unnecessary.  


FINDINGS OF FACT

1.  Degenerative changes, left knee, are primarily manifested 
by pain.  Lateral instability, recurrent subluxation, flexion 
limited to 45 degrees, extension limited to 15 degrees, and 
compensable degrees of both limitation of flexion and 
extension are not shown.

2.  Degenerative changes, right knee, are primarily 
manifested by pain.  Lateral instability, recurrent 
subluxation, flexion limited to 45 degrees, extension limited 
to 15 degrees, and compensable degrees of both limitation of 
flexion and extension are not shown.

3.  Service connection for pseudofolliculitis barbae was 
denied by a May 2002 rating decision.  The veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  It was held that the 
evidence did not show that this condition occurred in or was 
caused by service.  The May 2002 rating decision is final.  

4.  The evidence received since the May 2002 rating decision 
raises a reasonable possibility of substantiating the claim 
as the veteran has submitted new evidence showing 
pseudofolliculitis during and after service.

5.  Competent evidence supports a finding that 
pseudofolliculitis barbae more likely than not began during 
service and has continued to the present.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs), 
5003, 5257, 5260, 5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs, 5003, 5257, 5260, 
5261 (2007).

3.  A May 2002 rating decision denying the veteran's claim 
for entitlement to service connection for pseudofolliculitis 
barbae is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2007).

4.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for pseudofolliculitis 
barbae has been received since the May 2002 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  With resolution of reasonable doubt in the veteran's 
favor, pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

Initially, the Board notes that it is reopening and granting 
the veteran's claim for service connection for 
pseudofolliculitis barbae.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

For increased-compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element (4) from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.  

An October 2004 notification letter informed the veteran of 
his and VA's respective duties for obtaining evidence and 
asked him to submit evidence and/or information in his 
possession to the AOJ.  This letter also informed the veteran 
that to establish entitlement to an increased evaluation the 
evidence must show an increase in severity/ that the 
condition has gotten worse.  A March 2003 letter provided 
proper notice regarding degrees of disability and effective 
dates.  This letter also notified the claimant that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

These letters did not fully satisfy the VCAA duty to notify 
with respect to elements (1) and (2) from Vazquez-Flores.  
Essentially, these letters did not specifically ask the 
veteran to provide evidence of the effect that any worsening 
has on his employment and daily life, or provide him with at 
least at least general notice of the specific requirements 
for a higher evaluation for his disabilities.    

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.        (U.S. Mar. 21, 
2008) (No. 07A588), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Initially, regarding any prejudice, the Board finds it 
telling that the veteran is represented by a veterans' 
service organization that the Board presumes knowledgeable in 
the relevant law and procedures and that has not alleged any 
prejudice to the veteran in the notice that has been given.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran and his representative show 
actual knowledge of what is needed to substantiate his claim, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  In testimony 
before the undersigned, the veteran testified about the 
effect his disabilities have on his employment and daily 
life.  For example, the veteran stated that he had to take 
Vicoden to deal with his knee pain so that he is able to 
complete his shift at work.  He also stated that he does not 
do certain twisting movements and can only lift a certain 
amount of weight.  He had to give up bowling.  These 
statements show awareness of what is needed to substantiate 
the veteran's claim, including evidence of the effects of any 
worsening on employment and daily life.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant that 
demonstrate an awareness of what was necessary to 
substantiate his claim.  Id., 22 Vet. App. at 49.  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

Regarding the second element from Vazquez-Flores, the Board 
is of the opinion that this is a case where the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings served to render the pre-adjudicatory notice 
error non-prejudicial.  Vazquez-Flores, 22 Vet. App. at 46.

The veteran filed his claims for increase in September 2004 
and they were denied in March 2005.  The March 2005 rating 
decision contained an explanation of the medical evidence 
relied upon for the assignment of no higher than 10 percent 
ratings, and the application of the medical findings to the 
relevant legal authority.  The veteran was specifically told 
that higher evaluations were not warranted without evidence 
of (1) flexion in the knee limited or functionally limited to 
30 degrees; (2) extension in the knee limited or functionally 
limited to 15 degrees; or (3) evidence of instability in the 
knee that would warrant a separate evaluation.  Accordingly, 
the veteran was given general notice of the criteria 
necessary for entitlement to higher disability ratings.  
While this notice was not in the form prescribed by the VCAA 
and relevant case law, the veteran was given this notice 
which served to render the pre-adjudicatory notice error non-
prejudicial.  After the denials, the veteran's claims were 
readjudicated in July 2006 when the RO issued a statement of 
the case, and the veteran also appeared at a personal hearing 
before a Member of the Board in April 2008. 

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claims on the merits.  See Sanders, 
487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record a statement from the 
veteran's wife, VA treatment records, private treatment 
records, hearing transcripts, service personnel records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any available pertinent evidence has not been received.  
A VA examination was provided in connection with these 
claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Vazquez-Flores, 22 Vet. App. 37; Dingess, 19 Vet. App. 473.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability ratings is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Under DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
Diagnostic Codes that focus on limitation of motion of the 
knee are DCs 5260 and 5261.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2007), pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 
30 percent rating will be assigned for limitation of 
extension of the leg to 20 degrees; a 40 percent rating will 
be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants evaluations in excess of 10 percent for 
his left and right knee disabilities.  At the veteran's 
personal hearing he testified that his knees cause him pain, 
sometimes so severe that he has to grab something to keep 
from falling. 

To substantiate the veteran's claim for disability ratings in 
excess of 10 percent, the evidence would need to show 
limitation of flexion of the leg to 30 degrees, limitation of 
extension of the leg to 15 degrees, some combination of 
limitation of flexion and extension of the leg, or recurrent 
subluxation or lateral instability of the knee.  

The veteran was afforded a VA examination in December 2004.  
At that examination he reported bilateral knee pain and that 
his knees get stiff when he sits for a long period of time.  
On physical examination he had extension to 0 degrees and 
flexion to 140 degrees in each knee.  Testing revealed a 
negative McMurray, negative Lachman, and negative anterior 
drawer for both knees.  The medial and lateral collateral 
ligaments were intact, and there was no specific swelling in 
either knee.  There was a negative patellar grind test and 
the veteran was able to go into a full squat and stand up.  
X-rays showed degenerative changes in the right knee and left 
knee joint and patella arthritic changes.  The diagnoses 
given were right knee mild patellofemoral dysfunction with 
discomfort with stiffness with sitting and discomfort with 
kneeling or repetitive walking and he cannot run and left 
knee mild patellofemoral disease with the same limitation of 
the right and the same findings as the right.     

There is no other competent medical evidence in significant 
conflict with these findings.  The Board notes that an 
October 2004 private treatment note stated that on 
examination the veteran had decreased extension.  The 
physician did not note how much of a decrease and diagnosed 
right knee pain/strain.  The Board has considered this report 
of decreased extension; however, given that on examination 
2 months later the veteran had full extension of both knees 
the Board finds that the October 2004 report combined with 
the other evidence of record does not show limitation of 
extension (of either knee) to 10 degrees or greater.  
Accordingly, evaluations in excess of 10 percent based on 
limitation of knee extension are not warranted.  See 
38 C.F.R. § 4.71a, DC 5261.   

Regarding limitation of flexion, the December 2004 VA 
examination shows that the after repetitive use the veteran 
had flexion in both knees to 140 degrees.  Such limitation 
does not rise to the level needed for higher evaluations 
based on limitation of flexion of the leg.  See 38 C.F.R. 
§ 4.71a, DC 5260

The competent evidence of record also does not show lateral 
instability or recurrent subluxation of either knee.  No 
lateral instability or recurrent subluxation has been 
reported by the veteran and the December 2004 VA examination 
report does not show findings of any lateral instability or 
recurrent subluxation.  In fact, the examiner specifically 
noted that bilaterally there was a negative anterior drawer 
sign, negative Lachman test, and that the veteran's medial 
and lateral collateral ligaments were intact.  Accordingly, 
the Board finds that separate ratings for lateral instability 
or recurrent subluxation are not warranted. 

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected knee disabilities and any 
additional functional loss on repetitive use are contemplated 
in the 10 percent ratings currently assigned.  At the 
veteran's December 2004 examination it was reported that the 
veteran had extension to 0 degrees and flexion to 140 degrees 
bilaterally and that there was no further loss in range of 
motion or further loss in functional capacity beyond that 
expected for age and gender by pain, fatigue, weakness or 
lack of endurance after repetitive usage.  Such findings do 
not indicate that higher ratings are warranted considering 
the effects of pain and repetitive use.  

For both knees, the competent medical evidence of record does 
not show a compensable level of both limitation of flexion 
and limitation of extension even considering the effects of 
pain and repetitive use.  

The Board has also considered rating the veteran's knee 
disabilities using other Diagnostic Codes; however, the Board 
finds no relevant Diagnostic Code(s) that would allow for 
evaluations in excess of 10 percent for the veteran's left 
and right knee disabilities.  There is no indication that the 
veteran has ankylosis or dislocated semilunar cartilage of 
either knee or impairment of the tibia and fibula.  As such, 
ratings under DC 5256, DC 5258, or DC 5262 would not be 
appropriate.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 
(2007).

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against evaluations in excess of 
10 percent for degenerative changes of the left and right 
knee, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  The Board finds no basis upon which to predicate 
assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluations for 
degenerative changes of the left and right knee are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not so exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 

III. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran asserts that he has pseudofolliculitis barbae 
that began during his active military service in the United 
States Marine Corps and has continued to the present.  

Service connection for pseudofolliculitis barbae was denied 
by a May 2002 rating decision.  It was held that the evidence 
did not show that this condition occurred in or was caused by 
service.  The veteran was notified of this action and of his 
appeal rights at that time.  He did not file a notice of 
disagreement with this decision; thus it has become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the May 2002 decision, the veteran has submitted new 
evidence, including service treatment records showing in-
service diagnoses of pseudofolliculitis barbae.  The veteran 
has also submitted private medical records showing a current 
diagnosis of pseudofolliculitis barbae and a letter from his 
wife stating that she observed that the veteran had a skin 
problem with his face during service that has continued to 
the present.

This new evidence relates to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for pseudofolliculitis barbae.  See 38 C.F.R. 
§ 3.156(a).  One of the bases for the denial of service 
connection for pseudofolliculitis barbae was that the veteran 
had not submitted evidence that pseudofolliculitis barbae 
occurred in or was caused by service.  This evidence shows 
pseudofolliculitis barbae in service and afterwards.  
Therefore, this evidence establishes a new fact and cures the 
defect of the specified basis for the denial of service 
connection, and thus constitutes new and material evidence.  
See 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  

IV. Service Connection

As noted above, the veteran asserts that he has 
pseudofolliculitis that began during his active military 
service in the United States Marine Corps and has continued 
to the present.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The veteran has submitted notes from a private physician 
(dated in March 2005 and October 2004) showing that he has 
recurrent pseudofolliculitis.  Accordingly, the only question 
remaining is whether current pseudofolliculitis is related to 
his active military service.  

The veteran testified that he did not shave prior to joining 
the service and that when he started shaving in boot camp the 
condition now diagnosed as pseudofolliculitis began.  The 
veteran's service treatment records contain multiple entries 
showing pseudofolliculitis barbae and related treatment 
including during the time the veteran would have been in boot 
camp.  The veteran states that he learned that the only way 
to control his pseudofolliculitis barbae was to shave less 
often and that he continued this routine without medical 
intervention for a number of years.  His wife also submitted 
a letter in November 2004 relaying that she married the 
veteran in 1970 and that he had skin problems with his face 
at that time that have continued to the present.  The Board 
notes that the veteran and his wife are competent to testify 
to what they observed.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); 38 C.F.R. § 3.159(a)(2).  

Simply put, the competent medical evidence of record shows 
pseudofolliculitis barbae in service and at present and the 
veteran and his wife state that they have observed the 
veteran to have had this condition since service.  The Board 
finds no reason to doubt their credibility and finds it 
reasonable that the veteran would treat his 
pseudofolliculitis in the manner that he did rather than 
continually seeking medical treatment.

The Board finds that the above cited evidence puts the 
evidence at least in equipoise.  Accordingly, with reasonable 
doubt resolved in favor of the veteran, the Board finds that 
the veteran has current pseudofolliculitis barbae that began 
in service and has continued to the present.  Given the 
above, service connection is warranted.   

ORDER

Entitlement to an increased rating for degenerative changes, 
left knee, currently evaluated as 10 percent disabling is 
denied.  

Entitlement to an increased rating for degenerative changes, 
right knee, currently evaluated as 10 percent disabling is 
denied.  

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
pseudofolliculitis barbae is allowed.   

Entitlement to service connection for pseudofolliculitis 
barbae is granted.   


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


